
	

113 HR 4901 IH: Advancing Conservation and Education Act of 2014
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4901
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Bishop of Utah (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To maximize land management efficiencies, promote land conservation, generate education funding,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Advancing Conservation and Education Act of 2014.
		2.FindingsCongress finds as follows:
			(1)At statehood, Congress granted each of the western States lands to be held in trust by the States
			 and used for the support of public schools and other public institutions.
			(2)Since the statehood land grants, Congress and the executive branch have created multiple Federal
			 conservation areas on Federal lands within the western States, including
			 national parks, national monuments, national conservation areas, national
			 grasslands, wilderness areas, wilderness study areas, and national
			 wildlife refuges.
			(3)Because statehood land grant lands owned by the western States are typically scattered across the
			 public land, creation of Federal conservation areas often include State
			 land grant parcels with substantially different management mandates,
			 making land and resource management more difficult, expensive, and
			 controversial for both Federal land managers and the western States.
			(4)Allowing the western States to relinquish State trust lands within Federal conservation areas and
			 to select replacement lands from the unappropriated public land within the
			 respective western States, would—
				(A)enhance management of Federal conservation areas by allowing unified management of such areas; and
				(B)increase revenue from the statehood land grants for the support of public schools and other worthy
			 public purposes.
				3.DefinitionsIn this Act:
			(1)ApplicationThe term application means an application for State relinquishment and selection of lands made under this Act in
			 accordance with section 5.
			(2)Federal conservation areaThe term Federal conservation area means lands within the outer boundary of—
				(A)a unit of the National Park System;
				(B)a unit of the National Wilderness Preservation System;
				(C)a unit of the National Wildlife Refuge System;
				(D)a unit of the National Landscape Conservation System; or
				(E)National Forest System land that have been designated as a national monument, national volcanic
			 monument, national recreation area, national scenic area, inventoried
			 roadless area, unit of the Wild and Scenic Rivers System, or wilderness
			 study area or Land Use Designation II (as described by section 201 of the
			 Tongass Timber Reform Act of 1990 (Public Law 101–626)).
				(3)FLPMAThe term FLPMA means the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
			(4)Priority conservation unitThe term priority conservation unit means the lands within the outer boundary of any unit of the National Wilderness Preservation
			 System or the National Park System.
			(5)SecretaryThe term Secretary means the Secretary of the Interior.
			(6)State land grant parcelThe term State land grant parcel means—
				(A)any land granted to a western State by Congress through a statehood or territorial land grant for
			 the support of public education or other public institutions, or
			 subsequently acquired by the western State for such purpose; or
				(B)lands granted to the State of Alaska under sections 6 (a), (b), and (k) of the Act of July 7, 1958
			 (commonly known as the Alaska Statehood Act; Public Law 85–508, as amended by the Acts of September 14, 1960 and March 25, 1964).
				(7)Unappropriated public land
				(A)In generalThe term unappropriated public land has the meaning of the term public land as that term is defined by section 102(e) of FLPMA (43 U.S.C. 1702(e)).
				(B)ExclusionsThe term unappropriated public land does not include Federal land that is—
					(i)within a Federal conservation area;
					(ii)within an area of critical environmental concern established pursuant to section 202(c)(3) of FLPMA
			 (43 U.S.C. 1712(c)(3));
					(iii)within an area identified as having wilderness characteristics by the Bureau of Land Management
			 under an approved land use plan enacted under FLPMA; or
					(iv)within an area withdrawn or reserved by an Act of Congress, the President, or Public Land Order for
			 a particular public purpose or program, including for the conservation of
			 natural resources.
					(8)Western StateThe term western State means any of the States of Alaska, Arizona, California, Colorado, Idaho, Montana, New Mexico,
			 North Dakota, Oregon, South Dakota, Utah, Washington, and Wyoming.
			4.Relinquishment of State land grant parcels and selection of replacement lands
			(a)Authority To selectIn accordance with this Act, upon approval by the Secretary of an application under section 5 a
			 western State may relinquish to the United States State land grant parcels
			 wholly or primarily within Federal conservation areas and select in
			 exchange unappropriated public land within the western State.
			(b)Valid existing rightsLand conveyed under this Act shall be subject to valid existing rights and each party to which land
			 is conveyed shall succeed to the rights and obligations of the conveying
			 party with respect to any lease, right-of-way, permit, or other valid
			 existing right to which the land is subject.
			(c)Management after relinquishmentAny portion of a State land grant parcel acquired by the United States under this Act that is
			 located within a Federal conservation area shall—
				(1)be incorporated in, and be managed as part of, the Federal conservation area in which the land is
			 located; and
				(2)if located within the National Forest System, be administered by the Secretary of Agriculture in
			 accordance with—
					(A)the Act of March 1, 1911 (16 U.S.C. 480 et seq.; commonly known as the Weeks Law); or
					(B)any laws (including regulations) applicable to the National Forest System and the Federal
			 conservation area in which it is located.
					(d)Limitation
				(1)In generalExcept as provided in paragraph (2), until a western State has relinquished and conveyed to the
			 United States substantially all of the State land grant parcels located in
			 priority conservation units in that State, the State may not apply to
			 relinquish State land grant parcels in other Federal conservation areas in
			 that State.
				(2)ExceptionThe Secretary may waive the limitation in paragraph (1) upon a determination that—
					(A)a western State has relinquished and conveyed to the United States at least 75 percent, measured by
			 land area, of the State land grant parcels that were located in priority
			 conservation units in that State on the date of the enactment of this Act
			 and not identified for conveyance pursuant to an exchange agreement or
			 other statutory authority; and
					(B)the relinquishment and conveyance to the United States of substantially all State land grant
			 parcels located in priority conservation units in that State is
			 impractical or infeasible.
					5.Process
			(a)Process for application
				(1)In generalNot later than one year after the date of the enactment of this Act and in accordance with this
			 section, the Secretary shall create a process by which the western States
			 may request the relinquishment of State land grant parcels inside Federal
			 conservation areas and select unappropriated public lands in exchange
			 therefor.
				(2)TimingThe process established by the Secretary under this section shall ensure that the relinquishment of
			 State land grant parcels and the conveyance of unappropriated public land
			 is concurrent.
				(b)Public noticePrior to accepting or conveying any land under this Act, the Secretary shall provide public notice
			 and an opportunity to comment on the proposed conveyances between the
			 western State and the United States.
			(c)Environmental analysis
				(1)In generalExcept as otherwise provided in this subsection, the Secretary shall acquire State land grant
			 parcels and convey unappropriated public land under this Act in accordance
			 with—
					(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.); and
					(B)other applicable laws.
					(2)Environmental assessment or environmental impact statementIn preparing an environmental assessment or environmental impact statement pursuant to section
			 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)) for the acquisition of State land grant parcels and the
			 conveyance of unappropriated public land under this Act, the Secretary is
			 not required to study, develop, and describe more than—
					(A)the proposed agency action; and
					(B)the alternative of no action.
					(d)Agreements with StatesThe Secretary is authorized to enter into cooperative agreements with any of the western States to
			 facilitate processing of applications and conveyance of selected lands.
			(e)Approval or rejectionThe Secretary—
				(1)shall issue a final determination on an application not later than three years after a western
			 State submits that application to the Secretary;
				(2)may approve an application in whole or in part, or as modified by the Secretary as necessary to
			 balance the equities of the States and interest of the public;
				(3)shall not accept an application under this Act for selection of any parcel of unappropriated public
			 land that in the judgment of the Secretary—
					(A)is not reasonably compact and consolidated; or
					(B)will create significant management conflicts with respect to the management of adjacent Federal
			 land;
					(4)shall not accept any State land grant parcels that, in the judgment of the Secretary, are not
			 suitable for inclusion in a Federal conservation area;
				(5)shall, prior to approving an application, consult with the head of any Federal agency with
			 jurisdiction over Federal land—
					(A)within which a western State proposes to relinquish a State land grant parcel; or
					(B)that is adjacent to unappropriated public land proposed for conveyance to a western State; and
					(6)shall convey any Federal lands approved for selection not later than 90 days after entering into a
			 final agreement between the Secretary and the western State on the lands
			 to be conveyed, subject to such other terms and conditions as may be
			 appropriate.
				(f)Conveyance by western State
				(1)In generalThe conveyance of any State land grant parcel under this Act shall be by patent or deed acceptable
			 to the Secretary.
				(2)ConcurrenceThe Secretary of Agriculture shall concur in any determination to accept the conveyance of a State
			 land grant parcel within the boundaries of any unit of the National Forest
			 System.
				(g)Conveyance by United StatesThe conveyance of unappropriated public land by the United States shall include such terms and
			 conditions as the Secretary may require.
			6.Mineral lands
			(a)Selection and conveyance
				(1)In generalSubject to the provisions of this Act, a western State may select, and the Secretary may convey,
			 lands that are mineral in character under this Act.
				(2)ExclusionA western State may not select, and the Secretary may not convey—
					(A)land that includes only a portion of a mineral lease or permit; or
					(B)only the Federal mineral estate, unless the United States does not own the associated surface
			 estate.
					(b)Mining claims
				(1)In generalTo facilitate the conversion of Federal mining claims to State mining leases on land selected by a
			 western State, a Federal mining claimant may file with the Secretary a
			 voluntary relinquishment of a Federal mining claim conditioned on
			 conveyance of the land to the western State.
				(2)No relinquishmentIf the land subject to a Federal mining claim for which a conditional relinquishment has been filed
			 with the Secretary is not conveyed to the western State under this Act,
			 the conditional relinquishment of land under paragraph (1) shall be of no
			 effect.
				7.Construction with other laws
			(a)ConsiderationIn the application of laws, regulations, and policies relating to selections made under this Act,
			 the Secretary shall consider the equities of the western States and the
			 interest of the public.
			(b)Presumption of plan adequacyUnless a land use plan enacted under section 202 of FLPMA (43 U.S.C. 1712) specifically identifies
			 significant public values that would be lost or substantially impaired due
			 to the conveyance of unappropriated public land to a western State, any
			 western State selection under this Act shall be deemed to be in compliance
			 with such plan even if the selected land is not otherwise identified for
			 disposal.
			8.Valuation
			(a)Equal valueThe overall value of the State land grant parcels and the unappropriated public land to be conveyed
			 shall be equal, or if they are not equal, the values shall be equalized by
			 the payment of money to the western State or to the Secretary as the
			 circumstances require, so long as payment does not exceed 25 percent of
			 the total value of the land or interests transferred out of Federal
			 ownership.
			(b)Low value parcelsIf a western State and the Secretary agree that the market value of a State land grant parcel or a
			 parcel of unappropriated public land is less than $300 per acre, the
			 Secretary may use a summary appraisal or statement of value made by a
			 qualified appraiser in accordance with Internal Revenue Service standards
			 instead of an appraisal compliant with the Uniform Appraisal Standards for
			 Federal Land Acquisition.
			(c)Ledger accountsThe Secretary and any western State may agree to use a ledger account to make equal the value of
			 lands relinquished by the western State and conveyed by the United States
			 to the western State under this Act.
			(d)CostsThe Secretary or the western State may, in accordance with section 206(f)(2)(B) of FLPMA (43 U.S.C.
			 1716(f)(2)(B))—
				(1)assume costs or other responsibilities or requirements for conveying land under this Act that
			 ordinarily are borne by the other party; and
				(2)make adjustments to the relative values involved in the conveyance of land under this Act to
			 compensate the Secretary or the western State for assuming such costs or
			 other responsibilities or requirements.
				(e)AdjustmentIf value is attributed to any parcel of Federal land that has been selected by a western State
			 because of the presence of minerals under a lease pursuant to the Mineral
			 Lands Leasing Act (30 U.S.C. 191 et seq.) that is in a producing or
			 producible status, and the lease is to be conveyed under this Act, the
			 value of such parcel shall be reduced by the percentage which represents
			 the likely Federal revenue sharing obligation under the Mineral Lands
			 Leasing Act, but such adjustment shall not be considered as reflecting a
			 property right of the western State.
			9.Miscellaneous provisions
			(a)Hazardous materialsThe Secretary and the western States shall make available for review and inspection any record
			 relating to hazardous materials on land to be conveyed under this Act.
			(b)Appurtenant water rightsAny conveyance of a State land grant parcel or unappropriated public land under this Act may
			 include the conveyance of water rights appurtenant to the land conveyed.
			(c)Grazing permits
				(1)In generalIf land conveyed under this Act is subject to a lease, permit, or contract for the grazing of
			 domestic livestock in effect on the date of the conveyance, the Secretary
			 (or the Secretary of Agriculture for lands located within the National
			 Forest System) and the western State shall allow the grazing to continue
			 for the remainder of the term of the lease, permit, or contract, subject
			 to the related terms and conditions of user agreements, including
			 permitted stocking rates, grazing fee levels, access rights, and ownership
			 and use of range improvements.
				(2)RenewalOn expiration of any grazing lease, permit, or contract described in paragraph (1), the party that
			 has jurisdiction over the land on the date of expiration may elect to
			 renew the lease, permit, or contract if permitted under applicable law.
				(3)Cancellation
					(A)In generalNothing in this Act shall prevent the Secretary (or the Secretary of Agriculture for lands located
			 within the National Forest System) or the western State from canceling or
			 modifying a grazing permit, lease, or contract if the land subject to the
			 permit, lease, or contract is sold, conveyed, transferred, or leased for
			 nongrazing purposes.
					(B)LimitationExcept to the extent reasonably necessary to accommodate surface operations in support of mineral
			 development, the Secretary (or the Secretary of Agriculture for lands
			 located within the National Forest System) or the western State shall not
			 cancel or modify a grazing permit, lease, or contract for land conveyed
			 pursuant to this Act because the land subject to the permit, lease, or
			 contract has been leased for mineral development.
					(4)Base propertiesIf land conveyed by the western State under this Act is used by a grazing permittee or lessee to
			 meet the base property requirements for a Federal grazing permit or lease,
			 the land shall continue to qualify as a base property for the remaining
			 term of the lease or permit and the term of any renewal or extension of
			 the lease or permit.
				10.Termination of authorityThe provisions of this Act shall cease to be effective with regard to any State land grant parcel
			 located within a Federal conservation area for which an application has
			 not been filed by the date that is 10 years after the date of the
			 enactment of this Act unless that application is for a State land grant
			 parcel that is located within a Federal conservation area established
			 after the date of enactment of this Act, in which case the provisions of
			 this Act will remain effective for 10 years after the date on which the
			 Federal conservation area is established.
		11.Savings provisionsNothing in this Act shall be deemed to repeal or limit, expressly or by implication, any existing
			 authority for the selection or exchange of lands.
		
